Title: From Thomas Jefferson to Nicholas Lewis, 26 June 1791
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Philadelphia June 26. 1791.

On my return here from a journey of a month I found a letter of Mr. Hylton’s dated May 29. informing me there were yet but 2 more hhds. of my tobo. arrived at Richmond (after the 17 which he had sent.) Uneasy at this, from the engagement I had entered into here, in my letter of two or three days ago to my daughter, I desired her to have this mentioned to you lest there should be a  stoppage of the Bedford tobo. somewhere, of which you might not be apprised. However the receipt of your letter which came to hand yesterday, and one from Mr. Hylton informing me that 22. hhds. more were shipped for Philadelphia, have relieved all my anxiety on that subject. These when arrived will make 39. and those you speak of as yet to come will fill up the expectations I had given the purchaser.—I observe Wilson only states the money he has paid to Dobson. What I was desirous of knowing was how much we might count upon from the bonds which had been put into his hands and not yet accounted for. You know in our estimate, we supposed that, with interest, it would amount to £525. From this however there will be a deduction of Mr. Randolph’s account and interest. I had not supposed I had recieved so much flour from him, but I have always reason to distrust my memory, and none to doubt his account, which therefore is to be credited. Whenever you can inform me exactly or nearly how much the bonds still due (and counted by us at £525) will really be I shall be obliged to you. The two hogsheads of hams are arrived, but we have not yet opened them.—The time of my return home is not yet fixed. I suppose it will be towards the latter part of August, and to remain to the middle of October. As there are generally things to be done by the carpenters which can only be done when I am present to direct them, I should be glad if it could be so contrived as that they shall be disengaged and in Albemarle while I am at home.—The last part of your letter shall be last answered. It is with infinite regret, my dear Sir, that I learn your purpose of withdrawing from the direction of my affairs. My confidence in you has been so entire, that since they have been in your hands I have never had an anxiety about them. I saw indeed that you took a great deal more trouble about them than I could expect or wish, and I feared it would lead you to an entire relinquishment of them. Instead of having a right to urge a continuance of such a drudgery on you, it is my duty to be thankful that you have submitted to it so long, and I am so, sincerely and thoroughly. What I am next to do with them, I am utterly at a loss to devise. Stewards of the common description are a most unhopeful dependance. I must ask you to turn this matter in your mind, and to advise with me when I come home on what I can best do. With respect to Clarke, I shall be for doing exactly what you think best, and will be glad to confirm any arrangement you may be so good as to make with him for me, in his present concern. Present me very affectionately to Mrs. Lewis, & be assured of the esteem & attachment of Dear Sir Your sincere friend & servt,

Th: Jefferson

 